*533Petitioner failed during the arbitration proceeding to preserve his argument that his First Amendment rights were violated. As a result, and contrary to petitioner’s contention on appeal, the issue was improperly raised for the first time in his petition before the court (see Matter of Migdal Plumbing & Heating Corp. [Dakar Devs.], 232 AD2d 62, 64 [1997], lv denied 91 NY2d 808 [1998]). Were we to consider this argument, we would find it without merit (see Garcetti v Ceballos, 547 US 410, 417 [2006]).
Petitioner’s contention that the hearing officer’s decision was based on mistakes of law and a disregard of the evidence is unavailing, since these are not grounds for vacating an arbitration award (Matter of Merrill Lynch, Pierce, Fenner & Smith Inc. v Graef, 34 AD3d 220 [2006]).
Petitioner’s remaining contention, that the specifications against him were not brought in accordance with the Education Law, is unpreserved and, in any event, without merit. Concur— Mazzarelli, J.E, Catterson, Moskowitz, Renwick and AbdusSalaam, JJ.